Citation Nr: 0513357	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for hepatitis 
C prior to July 1, 2001, and to a rating in excess of 20 
percent beginning on that date.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to October 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In March 2001, the veteran and his spouse provided testimony 
at a hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

When the case was most recently before the Board in July 
2003, it was remanded to the Appeals Management Center (AMC) 
for further action.  It was returned to the Board in February 
2005.


REMAND

The veteran was denied entitlement to a total rating based on 
unemployability due to hepatitis C by rating decision of June 
1999.  Although the veteran did not appeal this decision, in 
statements submitted in February 2005 and April 2005, the 
veteran's representative essentially argued that the 
veteran's hepatitis C warrants a 60 percent schedular 
evaluation and a 100 percent evaluation on the basis of 
unemployability.  With the argument submitted in February 
2005, the representative submitted a VA Form 21-4138 
summarizing information he obtained from the veteran's 
employer in 1997 concerning the strenuous duties of a Bus 
Monitor, the veteran's former position.  The representative 
has not waived the veteran's right to have this evidence 
initially considered by the RO.

The Board further notes that although the unemployability 
argument was advanced while this case was in remand status, 
the record does not reflect that the RO or the AMC has 
adjudicated this new claim for a total rating based on 
unemployability.  Moreover, since the representative is 
specifically contending that a higher rating is warranted for 
the veteran's hepatitis C on an extra-schedular basis, the 
Board believes that the extra-schedular matter and the 
unemployability issue should be addressed by the RO or the 
AMC before the Board decides the issue on appeal.

The Board also notes that in May 1999 a VA medical opinion 
was obtained.  The report states that the veteran had either 
cleared his hepatitis C or had viral replication occurring at 
a level below the detection limit for hepatitis C (RUNA)-P 
assay because he had no documentation consistent with active 
hepatitis C.  The VA physician opined that it was unclear 
whether the veteran's chronic fatigue and arthralgia were 
related to active hepatitis C.  Treatment for hepatitis C was 
not recommended, based on the current clinical and laboratory 
assessment.  

An August 1999 letter from J. A. Doull, M.D., states that a 
biopsy of the veteran's liver showed fatty infiltration of 
the liver without signs to suggest a viral etiology.  There 
was inflammation of the liver parenchyma.  Overall, the 
physician opined that fatty infiltration of the liver was 
causing some very mild damage, but nothing of significance.  
The veteran was advised of dietary restrictions for treatment 
of fatty liver.  

The report of an April 2002 VA examination notes that the 
veteran complained of increasing weakness.  He denied having 
peptic ulcer disease or gastrointestinal bleeding.  He 
complained of constant nausea but no vomiting.  He said he 
experiences vague, constant abdominal pain in the right upper 
quadrant.  He had no chronic fever and no chills.  He also 
complained of having diffuse muscle and joint pain all over 
the body as well as chronic fatigue and weakness.  He said 
that he cannot walk more than one block or climb more than 10 
stairs at one time.  He also cannot do some of his daily 
activities; he needs his wife's help.  He reportedly does not 
exercise and cannot push a vacuum or mow the lawn.  He 
reportedly has not worked since 1992.  His appetite was 
described as fair.  He gained about 15 pounds over the last 
year.  The diagnosis was hepatitis C infection with only 
increased gamma-GTP liver enzyme.  Other liver enzymes were 
within normal limits.  The examiner opined that the veteran's 
chronic fatigue, diffuse muscle and joint pain, nausea, and 
abdominal pain are as likely as not related to his hepatitis 
C infection.  The examiner further opined that the hepatitis 
C does not render the veteran unemployable in sedentary jobs.

A December 2002 VA progress note states that due to severe 
fatigue from hepatitis C, the veteran is unable to work more 
than 1-2 hours a day.  

A March 2003 letter from the VA Outpatient Clinic notes that 
the veteran was limited to working 4-6 hours a week.  

If it is true that hepatitis C precludes the veteran from 
working more than 1-2 hours a day or 4-6 hours a week, he 
certainly would qualify for a total rating based on 
unemployability.  Unfortunately, the medical opinions 
concerning these restrictions are not properly supported.  
Moreover, although the April 2002 examiner attributed a 
number of current symptoms due to hepatitis C, he did not 
address the May 1999 medical opinion or the August 1999 
letter indicating that a liver biopsy showed no evidence of 
hepatitis C, only mild liver damage due to fatty infiltration 
of the liver, and nothing that the physician considered to be 
of significance.  

In light of these circumstances, the Board is of the opinion 
that the veteran should be afforded another VA examination 
after any pertinent, outstanding medical records have been 
obtained.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The veteran should be provided and 
requested to complete and return the 
appropriate form to claim entitlement to 
a total compensation rating based on 
unemployability.  In addition, with 
respect to the unemployability claim, he 
should be provided the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004), to 
include notice that he should submit any 
pertinent evidence in his possession. 

2.  With respect to the increased rating 
issue currently on appeal, the veteran 
should be informed that evidence, 
particularly medical evidence, showing 
that the manifestations of his hepatitis 
C meet or approximate the criteria for 
the rating sought is required to 
substantiate his claim.  He should be 
requested to submit any pertinent 
evidence in his possession and to either 
provide a copy of any medical records, 
not already of record, pertaining to 
treatment or evaluation of his hepatitis 
C during the period of this claim or to 
provide the identifying information and 
any authorization necessary to enable the 
RO to obtain such evidence on his behalf.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  In any event, the RO or the AMC 
should obtain a copy of all pertinent VA 
outpatient records for the period since 
July 2001.

5.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

The examiner should identify any current 
residuals of hepatitis C, and all 
symptoms and functional impairment due to 
the disorder.  The examiner should 
specifically address whether the disorder 
has resulted in fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and/or 
right upper quadrant pain, and if so, the 
frequency of such symptoms.  In addition, 
the examiner should identify any evidence 
of malnutrition and specifically indicate 
whether the veteran has experienced any 
unhealthy weight loss due to the disorder 
and if so the extent of such weight loss.  
In addition, the examiner should indicate 
whether hepatomegaly is present.  
Finally, the examiner should provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work, to include whether it renders him 
unemployable.

The rationale for all opinions expressed 
should be provided.  The medical 
conclusions of the examiner should be 
based on sound medical principles, the 
review of the veteran's pertinent medical 
history, to include the results of the 
liver biopsy mentioned above, and the 
current examination findings.  
 
6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claim for an 
increased evaluation on a de novo basis.  
It should specifically consider whether 
the claim should be referred to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative.

8.  If it has not been rendered moot, the 
claim for a total rating based on 
unemployability should also be 
adjudicated.  The veteran should be 
informed of his appellate rights with 
respect to this decision. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


